       Case 1:18-cv-11596-ER Document 59 Filed 11/05/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LORITA M. BOWMAN,
                                 Plaintiﬀ,

                  – against –
                                                                   OPINION & ORDER
NEW YORK STATE HOUSING AND                                            18 Civ. 11596 (ER)
COMMUNITY RENEWAL, ARLENE
MARDER, and MARGARET
RAMROOP,
                                 Defendants.


RAMOS, D.J.:

         Lorita M. Bowman, proceeding pro se, brings this action against her employer,

the New York State Housing and Community Renewal (“HCR”), and her supervisors at

HCR, Arlene Marder and Margaret Ramroop, for employment discrimination, retaliation,

and creating a hostile work environment. Before the Court is Defendants’ motion to

dismiss the amended complaint pursuant to Fed. R. Civ. P. 12(b)(6). Doc. 51. For the

reasons set forth below, Defendants’ motion to dismiss is GRANTED in its entirety.
I.       FACTUAL AND PROCEDURAL BACKGROUND 1
         Bowman ﬁrst ﬁled her complaint on December 11, 2018 for employment

discrimination based on age, race, national origin, and sex, retaliation, and hostile work

environment. Doc. 2. �ese claims were brought under Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”), 42 U.S.C. § 1981 (“Section 1981”), and

the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq. (“ADEA”).

Bowman alleged that the Defendants failed to promote her in 2017 because of her

protected characteristics: She is a Black and Cherokee Indian woman who at the time




1
 A full description of the facts is available in the March 13, 2020 Opinion & Order dismissing the initial
complaint. Doc. 40 at 2–5. �e factual background here represents a brief summary of those facts.
         Case 1:18-cv-11596-ER Document 59 Filed 11/05/20 Page 2 of 13




was 60 years old. Doc. 2 at 3–4, 8. 2 Bowman alleges that despite being employed in

HCR’s Rent Score Operations Unit (“SCORE”) since 2012 and scoring 80% on a civil

service exam, higher than many of her colleagues, she was passed over for promotion in

November 2017. Id. at 7, 9. By contrast, both employees who received promotions

instead were white women under the age of 40 who scored the minimum passing grade of

70%. Id.

           In response, Bowman ﬁled a charge of discrimination with the U.S. Equal

Employment Opportunity Commission (“EEOC”) against HCR on April 23, 2018. Id. at
9, 25. On the following day, April 24, 2018, Ramroop summoned Bowman to a meeting

with Anthony Tatano, Chief of the Property Management Bureau at HCR. Id. at 82. At

this meeting, where Marder was also present, Tatano announced that Bowman would be

transferred from SCORE to MCI, another unit within HCR, because of a decrease in the

workload at SCORE. Id. at 82, 89. Bowman had previously worked in the MCI for

about four years and considered it “a very unfavorable unit.” Id. at 82, 87. Shortly after

the meeting, Bowman updated her EEOC charge to include a claim of retaliation because

she claimed the transfer was done in retaliation for her ﬁling of the charge. Id. at 87.

Ultimately, the EEOC reviewed Bowman’s allegations and was unable to conclude that a

violation of federal law had occurred, so it issued a Notice of Dismissal and Right to Sue

letter on September 12, 2018. Id. at 12–14.

           In support of her hostile work environment claim, Bowman included exhibits

detailing several workplace incidents in 2013, 2016, and 2017 wherein she was accused

of insulting co-workers, instigating altercations between co-workers, and otherwise

engaging in disruptive behavior. Id. at 47–52, 61–62, 68–69, 74. She denied any

wrongdoing. Id. Later in 2017, she received a positive performance review describing

her work as “exemplary.” Id. at 98.


2
    Citations to Bowman’s initial and amended complaints refer to the ECF stamp page numbers.



                                                     2
      Case 1:18-cv-11596-ER Document 59 Filed 11/05/20 Page 3 of 13




        Defendants moved to dismiss Bowman’s complaint on June 14, 2019, Doc. 26,

and ﬁled a brief in support thereof on August 20, 2019, Doc. 34. �ey argued that her

claims were barred by sovereign immunity under the Eleventh Amendment of the U.S.

Constitution, that Bowman’s hostile work environment and sex discrimination claims

were not administratively exhausted, and that she failed to plead facts suﬃcient to

support her claims. �e Court agreed with most of these arguments and issued an

Opinion & Order on March 13, 2020 (the “March 13 Order”), dismissing Bowman’s

barred and non-exhausted claims with prejudice. Doc. 40 at 18. �e Court dismissed the
rest of her claims without prejudice and with leave to replead. Id. Speciﬁcally, the Court

granted Bowman leave to replead the following claims:
           Discrimination, retaliation, and hostile work environment claims under
            Section 1981 for legal and equitable relief against Marder and Ramroop in
            their individual capacities.
           Discrimination, retaliation, and hostile work environment claims under
            Section 1981 for equitable relief against Marder and Ramroop in their oﬃcial
            capacities.
           Discrimination and retaliation claims under Title VII against HCR, except
            those alleging sex discrimination.
           Discrimination and retaliation claims Title VII against Marder and Ramroop
            in the oﬃcial capacities, except those alleging sex discrimination.
           Discrimination and retaliation claims under the ADEA for equitable relief
            against Marder and Ramroop in their oﬃcial capacities.

Id.

        On May 21, 2020, Bowman ﬁled an amended complaint. See Doc. 45. Bowman

presents largely the same facts to support her claims of discrimination, retaliation, and

hostile work environment under Title VII, Section 1981, and the ADEA. In support of

her discrimination claim, Bowman adds a new document dated October 19, 2016,

consisting of a list of candidates who passed the exam for the Rent Examiner position. 3


3
 Bowman also describes the promotions of at least six other HCR employees who were promoted in 2017,
but she does not contend that these promotions were discriminatory. Id. at 35–37.



                                                 3
         Case 1:18-cv-11596-ER Document 59 Filed 11/05/20 Page 4 of 13




Id. at 154–55. Regarding her retaliation claim, Bowman includes new documents

showing the MCI’s case processing times in 2012 and 2013, id. at 107–109, and a copy of

her paycheck from 2012, when she previously worked in MCI, id. at 123. Lastly,

Bowman’s amended complaint does not allege new facts in support of the hostile work

environment claim but does include an exhibit from the initial complaint that was not

discussed in the March 13 Order. 4 �is exhibit is an e-mail that Bowman wrote to Sev

Moro, Director of Human Resources at HCR, on March 24, 2016, wherein she

complained that Marder had pulled out documents from Bowman’s desk without her
permission and then yelled and screamed at her when Bowman returned from a sick day.

Id. at 147–48. Bowman also accused Marder of calling her “stupid” to Tatano and

thereafter assigning a relatively new employee to review Bowman’s work. Id. at 148.

However, Bowman alleges that Tatano voiced his disagreement with Marder’s insult by

reminding her that he personally recruited Bowman to work at MCI. Id. at 148. Indeed,

it appears that Bowman discussed the incident with Human Resources and remained at

SCORE. Id. at 149.
II.        LEGAL STANDARD
           When ruling on a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), the Court

must accept all factual allegations in the complaint as true and draw all reasonable

inferences in the plaintiﬀ's favor. Koch v. Christie’s Int’l PLC, 699 F.3d 141, 145 (2d Cir.

2012). But the Court is not required to credit “mere conclusory statements” or

“[t]hreadbare recitals of the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). �e

well-pleaded allegations must “state a claim to relief that is plausible on its face.” Id. If

the plaintiﬀ does not “nudge[ her] claims across the line from conceivable to plausible,

[the] complaint must be dismissed.” Twombly, 550 U.S. at 570.


4
    �e exhibit was attached to the initial complaint at ECF pages 92 and 93.



                                                       4
       Case 1:18-cv-11596-ER Document 59 Filed 11/05/20 Page 5 of 13




        Of course, pro se pleadings should be read “liberally and interpret[ed] . . . to raise

the strongest arguments that they suggest.” Jorgensen v. Epic/Sony Records, 351 F.3d 46,

50 (2d Cir. 2003) (quoting McPherson v. Coombe, 174 F.3d 276, 280 (2d Cir. 1999)). �e

obligation to read a pro se litigant’s pleadings leniently “applies with particular force

when the plaintiﬀ’s civil rights are at issue.” Jackson v. NYS Dep’t of Labor, 709 F. Supp.

2d 218, 224 (S.D.N.Y. 2010) (citing McEachin v. McGuinnis, 357 F.3d 197, 200 (2d Cir.

2004)). However, such a plaintiﬀ’s complaint must still “contain factual allegations

suﬃcient to raise a ‘right to relief above the speculative level’” in order to survive a
motion to dismiss. Id. (quoting Twombly, 550 U.S. at 555).
III.    CLAIMS AGAINST MARDER AND RAMROOP
        A. Discrimination
        To establish a prima facie case of discrimination under either Title VII, Section

1981, or the ADEA, a plaintiﬀ “must show: (1) he belonged to a protected class; (2) he

was qualiﬁed for the position he held; (3) he suﬀered an adverse employment action; and

(4) that the adverse employment action occurred under circumstances giving rise to an

inference of discriminatory intent.” Brown v. City of Syracuse, 673 F.3d 141, 150 (2d Cir.

2012) (applying these elements to a claim under Title VII and Section 1981); Holowecki

v. Fed. Express Corp., 382 F. App’x 42, 45 (2d Cir. 2010) (applying these elements to an
ADEA claim). All elements of the prima facie case must be plausibly pleaded for the

claim to survive a Rule 12(b)(6) motion to dismiss, though factual allegations need only

support a “minimal inference of discriminatory motivation” at this stage. Littlejohn v.

City of New York, 795 F.3d 297, 311 (2d Cir. 2015). Additionally, Section 1981 permits a

claim against a defendant in his individual capacity, but “[i]t must be shown that the

defendant had personal involvement in the allegedly discriminatory conduct in order for

personal liability to attach.” Schanﬁeld v. Sojitz Corp. of Am., 663 F. Supp. 2d 305, 344

(S.D.N.Y. 2009).




                                              5
      Case 1:18-cv-11596-ER Document 59 Filed 11/05/20 Page 6 of 13




       �e Court previously dismissed Bowman’s discrimination claims against Marder

and Ramroop in their individual capacities under Section 1981 because Bowman had

failed to allege that either of them were personally involved in the allegedly

discriminatory decision not to promote her in 2017. Doc. 40 at 15–16. �e Court noted

that their position of seniority was not suﬃcient to give rise to an inference that they

“actually participate[d] in the conduct giving rise to [this claim]” without additional facts

connecting them to the promotion decisions. Doc. 40 at 16 (quoting Schanﬁeld, 663 F.

Supp. 2d at 343). �e only new evidence Bowman provides is the 2016 list of candidates
who passed the exam for the Rent Examiner position, with corresponding exam scores,

but this document bears no mention of Marder or Ramroop. Doc. 45 at 154–55. Neither

does it mention the two female employees who did receive promotions in 2017, and it is

irrelevant to the results of the January 2017 exam that allegedly qualiﬁed Bowman for

promotion. �erefore, the Court dismisses the individual-capacity claims again because

Bowman has failed to plead any additional facts showing that Marder and Ramroop were

personally involved in the promotion decisions.

       �e Court also dismissed the discrimination claims against Marder and Ramroop

in their oﬃcial capacities because Bowman did not plead facts plausibly showing that she

was passed over for promotions because of her race, age, national origin, or any other

protected class. Doc. 40 at 9. She stated her own race, age, and national origin and those

of two employees who received promotions instead of her, but did not plead facts that

could have showed the decisionmakers themselves were “motivated by discrimination.”

Id. Bowman’s amended complaint does not cure this defect because she has not alleged

any new facts that give rise to an inference of discriminatory intent based on her

protected characteristics. Patane v. Clark, 508 F.3d 106, 112 (2d Cir. 2007) (holding that

discriminatory treatment is actionable “only when it occurs because of an employee’s

sex, or other protected characteristic”). �e 2016 list of candidates does not identify




                                              6
      Case 1:18-cv-11596-ER Document 59 Filed 11/05/20 Page 7 of 13




which, if any, of them received promotions or show facts suggesting that any of them

received a promotion instead of Bowman based on discriminatory intent.

       In her opposition brief, Bowman raises a new allegation of discrimination

involving another employee in the MCI who, despite having less “seniority” than

Bowman, received a promotion in August 2019. Doc. 55 at 7–9. Defendants argue that

this allegation should not be considered because it is not found in the amended complaint,

citing Fadem v. Ford Motor Co. for the general principle that “parties cannot amend their

pleadings through issues raised solely in their briefs.” 352 F. Supp. 2d 501, 516
(S.D.N.Y. 2005). Nevertheless, courts in this District have at times shown leniency to pro

se plaintiﬀs by considering facts alleged for the ﬁrst time in their opposition papers,

though these new facts have usually been about events and claims already alleged in the

complaint. See, e.g., Smith v. Collins, No. 15 Civ. 0216 (PAE) (JCF), 2015 WL

13746668, at *2–3 (S.D.N.Y. Oct. 1, 2015) (accepting factual allegations in pro se

plaintiﬀ’s opposition brief expounding on events already described in the complaint);

Shipman v. New York State Oﬃce of Persons with Developmental Disabilities, No. 11

Civ. 2780 (GBD) (FM), 2012 WL 897790, at *2 n.3 (S.D.N.Y. Mar. 13, 2012) (same).

       Bowman’s new allegation, on the other hand, regards the promotion of a

previously unmentioned employee occurring almost two years after she was passed over,

and over one year after the allegedly retaliatory decision to transfer her from SCORE to

MCI. Further, there is no indication that Bowman ﬁled an EEOC discrimination charge

based on this allegation — without which this claim would be dismissed because

Bowman has not exhausted her administrative remedies. Nat’l R.R. Passenger Corp. v.

Morgan, 536 U.S. 101, 114 (2002) (“Each incident of discrimination . . . constitutes a

separate actionable ‘unlawful employment practice.’”). Lastly, the new allegation is

insuﬃcient to sustain a claim of discrimination because Bowman does not allege that she

applied for the position or was passed over for promotion because of her race, age, or

national origin. Bowman fails to plead facts showing that the decision to promote the


                                              7
      Case 1:18-cv-11596-ER Document 59 Filed 11/05/20 Page 8 of 13




other employee and not her was motivated by discrimination. �erefore, the Court will

not consider the new and unrelated allegation of discrimination in 2019, and the

discrimination claim against Marder and Ramroop in their oﬃcial capacities is dismissed

without prejudice.
       B. Retaliation
       A retaliation claim under Title VII, Section 1981, or the ADEA requires evidence

that “(1) the employee engaged in [a] protected activity; (2) the employer was aware of

that activity; (3) the employee suﬀered an adverse employment action; and (4) there was

a causal connection between the protected activity and the adverse employment action.”

Dickens v. Hudson Sheraton Corp., LLC, 167 F. Supp. 3d 499, 522 (S.D.N.Y. 2016),

aﬀ’d, 689 F. App’ x 670 (2d Cir. 2017). As with discrimination claims under Section

1981, retaliation claims under this statute against a defendant in his individual capacity

require a showing that the defendant had personal involvement in the allegedly retaliatory

conduct. Schanﬁeld, 663 F. Supp. 2d at 344.

       Regarding the individual capacity claims, Bowman has failed to plead facts that

show Marder or Ramroop were personally involved in the decision to transfer Bowman

from SCORE to MCI. �e Court has already found that the allegation that Ramroop

summoned Bowman to the meeting where Tatano ordered Bowman’s transfer, with

Marder present, does not indicate that either Marder or Ramroop “were involved in the

actual decision to transfer Bowman.” Doc. 40 at 15 (emphasis added). Bowman has not

pleaded any additional facts connecting these defendants to the transfer decision, so the

retaliation claim against Marder and Ramroop in their individual capacities fails.

       �e Court previously dismissed the retaliation claim against Marder and Ramroop

in their oﬃcial capacities under Title VII and the ADEA because Bowman did not allege

facts plausibly supporting that HCR knew she had engaged in a protected activity by

ﬁling her EEOC charge. Doc. 40 at 11. Bowman’s amended complaint re-alleges the

same facts surrounding the transfer decision, and they still fail to suggest that at the time


                                              8
       Case 1:18-cv-11596-ER Document 59 Filed 11/05/20 Page 9 of 13




of the decision, HCR was aware of the EEOC charge. �ough she was notiﬁed of the

transfer decision the day after the charge was ﬁled, Bowman does not plead additional

facts that raise the knowledge element past the “speculative level.” Jackson v. NYS Dep’t

of Labor, 709 F. Supp. 2d 218, 224 (S.D.N.Y. 2010) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

          Likewise, Bowman has not pleaded new facts suggesting that the transfer to MCI

was materially adverse. 5 New documents showing the average processing times for the

MCI in 2012 and 2013, Doc. 45 at 107–09, and a copy of Bowman’s paycheck from May
2012 (when she was working in the MCI), id. at 123, are irrelevant to the determination

of whether transferring her from SCORE to MCI in 2018 was an adverse employment

action.

          For these reasons, Bowman’s retaliation claims against Marder and Ramroop in

their oﬃcial capacities are dismissed without prejudice.
          C. Hostile Work Environment
          Bowman was only allowed to replead her hostile work environment claim under

Section 1981 because she did not exhaust her administrative remedies under Title VII or

the ADEA and these were dismissed with prejudice. Id. at 13–14. To state a claim under

Section 1981, the plaintiﬀ must show that the alleged harassment was “suﬃciently severe

or pervasive to alter the conditions of the victim’s employment and create an abusive

working environment.” Alfano v. Costello, 294 F.3d 365, 373 (2d Cir. 2002) (citation

omitted). Bowman’s amended complaint falls short of this standard because she

re-alleges incidents — such as the failure to promote her and the confrontation with

supervisors in 2016 — that the Court has already concluded “fai[l] to show that her

workplace was permeated with hostility.” Doc. 40 at 14. Additionally, Bowman’s

handwritten letter also highlights (1) a 2013 incident involving a ﬁght between

5
 Even Bowman’s conclusory allegation in the initial complaint that the MCI is an “unfavorable unit,”
Doc. 2 at 87, is nowhere found in the amended complaint.



                                                    9
      Case 1:18-cv-11596-ER Document 59 Filed 11/05/20 Page 10 of 13




co-workers at MCI that Bowman allegedly instigated and (2) an accusation in 2017 that

Bowman disturbed a co-worker by spraying perfume on her. Doc. 45 at 3–4. Rather than

supporting Bowman’s claims, these incidents could lead to an inference that she herself

created a hostile work environment. 6 Further, Bowman does not allege that either Marder

or Ramroop were directly involved in these incidents. 7

        Bowman also re-alleges incidents involving Marder in 2016 that merit

consideration. As noted supra Part I, Bowman accused Marder of (1) calling her “stupid”

to Tatano in her presence, (2) assigning a new employee to review Bowman’s work, and
(3) yelling and screaming at Bowman on at least one occasion in March 2016. Id. at

147–48. Clearly, Marder’s insults and yelling could have caused Bowman

embarrassment and humiliation. But as described by Bowman, the incidents appear to be

“one-oﬀs” that ultimately did not alter the conditions of Bowman’s employment. Alfano,

294 F.3d at 373 (“�e plaintiﬀ must show that the workplace was so severely permeated

with discriminatory intimidation, ridicule, and insult that the terms and conditions of her

employment were thereby altered.”). Bowman herself explained that Tatano defended

her against Marder’s insult and that she remained in the SCORE unit after the incident.

Doc. 45 at 148–49. Bowman also has not pointed to any “resulting disadvantage or

adverse eﬀect on her job performance” caused by her docketing work being placed under

review with another employee. Alfano, 294 F.3d at 376. Accordingly, Bowman’s hostile

work environment claim against Marder and Ramroop fails.




6
 After the 2013 incident, Tatano sent a memorandum to Bowman informing her that she had been accused
by co-workers of creating a hostile work environment, but he stated that no formal disciplinary action
would be taken because the co-workers had come to him “in conﬁdence.” Doc. 45 at 103–04.
7
  Bowman does allege that the accusation of perfume-spraying was reported to Marder, Doc. 45 at 3, but
this is only a tangential, involuntary involvement. Bowman does not allege that Marder took any action
based on the report.



                                                   10
      Case 1:18-cv-11596-ER Document 59 Filed 11/05/20 Page 11 of 13




IV.    CLAIMS AGAINST HCR
       As with the claims against Marder and Ramroop, the claims of discrimination and

retaliation against HCR under Title VII are not adequately pleaded, and the Court

dismisses them without prejudice.
       A. Discrimination
       Bowman re-alleges that HCR passed her over for promotions in 2017 because of

her age, race, and national origin. Doc. 45 at 2–3. HCR argues that her discrimination

claim fails as to the fourth element of the prima facie case, “that the adverse employment

action occurred under circumstances giving rise to an inference of discriminatory intent.”

Brown v. City of Syracuse, 673 F.3d 141, 150 (2d Cir. 2012). As outlined supra Part

III.A, Bowman has failed in her amended complaint to allege facts supporting an

inference that HCR did not promote her because of her age, race, or national origin. She

has re-stated many of the facts set forth in the initial complaint, including the age, race,

and national origin of the employees who did get promotions, but these have previously

been deemed insuﬃcient. Doc. 40 at 9. �e new document with the 2016 exam scores of

promotional candidates sheds no light on the motivation behind the 2017 promotions

based on a 2017 exam. For these reasons, the Court dismisses the discrimination claim

against HCR.
       B. Retaliation
       Similarly, Bowman has failed to plead facts that support an inference that the

second and third elements of a retaliation claim are met, namely, that “(2) the employer

was aware of that activity;” and “(3) the employee suﬀered an adverse employment

action.” Dickens v. Hudson Sheraton Corp., LLC, 167 F. Supp. 3d 499, 522 (S.D.N.Y.

2016), aﬀ’d, 689 F. App’ x 670 (2d Cir. 2017). Bowman has not alleged facts plausibly

supporting the inference that HCR was aware of the EEOC charge she had ﬁled only a

day earlier. And there are no allegations suggesting that the transfer to MCI in 2018 was




                                              11
     Case 1:18-cv-11596-ER Document 59 Filed 11/05/20 Page 12 of 13




a materially adverse employment action. See supra Part III.B. �erefore, Bowman’s

retaliation claim against HCR fails.
       C. Hostile Work Environment
       Contrary to Bowman’s statement that “[a]s per �e Honorable Edgardo Ramos,

U.S.D.J., I am able to replead my . . . hostile work environment claims, against my

employer, New York State Housing and Community Renewal,” Doc. 45 at 2–3, the Court

speciﬁcally dismissed this claim with prejudice. Doc. 40 at 6, 18. �e Court reaﬃrms its

ﬁndings that she did not exhaust her remedies for this claim under Title VII or the ADEA,

and relief under Section 1981 against HCR is barred by Eleventh Amendment sovereign

immunity. Id. at 6, 13–14.
V.     FUTURE AMENDMENTS
       As discussed above, the Court dismisses the amended complaint for much the

same reasons it dismissed the initial complaint, namely, Bowman’s failure to adequately

plead facts supporting her claims. �e claims are dismissed without prejudice because

the Court has not reviewed them on the merits and their defects are not “substantive or

incurable”; with better factual pleading, Bowman could conceivably state claims upon

which relief may be granted. Cf. Larkem v. Dep’t of Educ., No. 17 Civ. 7017 (ER), 2018

WL 1959555, at *6 (S.D.N.Y. April 23, 2018) (dismissing Title VII claims with prejudice
because plaintiﬀ failed to ﬁle an EEOC charge).

       To amend her complaint again, however, Bowman must comply with Fed. R. Civ.

P. 15(a)(2), which requires her to obtain either leave from the Court or the consent of all

opposing parties. As a general rule, leave to amend should be freely granted, id., and in

the case of pro se plaintiﬀs in particular, the courts “should grant leave to amend if a

‘liberal reading’ provides ‘any indication that a valid claim might be stated.’” Larkem,

2018 WL 1959555, at *5 (quoting Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000)).

But given Bowman’s failure to cure the defects identiﬁed in the March 13 Order, the

Court must be assured that she will do so now before granting leave. TechnoMarine SA v.


                                             12
      Case 1:18-cv-11596-ER Document 59 Filed 11/05/20 Page 13 of 13




Giftports, Inc., 758 F.3d 493, 505 (2d Cir. 2014) (“A plaintiﬀ need not be given leave to

amend if it fails to specify . . . to the district court . . . how amendment would cure the

pleading deﬁciencies in its complaint.”). Accordingly, if Bowman moves for leave to

amend, she must attach a proposed second amended complaint and concisely explain

how she has addressed the defects identiﬁed in this Opinion & Order.
VI.      CONCLUSION
         For the foregoing reasons, Defendants’ motion to dismiss the amended complaint

is GRANTED. �e claims therein are dismissed without prejudice. If Bowman wishes

to make a motion for leave to ﬁle a second amended complaint, she must do so by

December 5, 2020. In seeking leave to amend, Bowman must provide her proposed

second amended complaint and a concise explanation of how she has addressed the

defects identiﬁed in this Opinion & Order.

         �e Clerk is respectfully directed to terminate the motion, Doc. 51.


It is SO ORDERED.


Dated:    November 5, 2020
          New York, New York

                                                           EDGARDO RAMOS, U.S.D.J.




                                              13
